
	

113 SRES 36 ATS: Recognizing February 19, 2013 as the centennial of Mosaic, a faith-based organization that was founded in Nebraska and now serves more than 3,600 individuals with intellectual disabilities in 10 States.
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 36
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Johanns (for
			 himself, Mr. Harkin,
			 Mrs. Fischer, Mr. Durbin, and Mr.
			 Grassley) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Recognizing February 19, 2013 as the
		  centennial of Mosaic, a faith-based organization that was founded in Nebraska
		  and now serves more than 3,600 individuals with intellectual disabilities in 10
		  States.
	
	
		Whereas the roots of Mosaic, a faith-based organization
			 that serves individuals with intellectual disabilities, trace back to the
			 commitment of a Nebraskan to ensure that individuals with disabilities were
			 cared for and inspired by a loving community;
		Whereas, on February 19, 1913, a Nebraska pastor, the
			 Reverend K.G. William Dahl, founded Bethphage Inner Mission Association
			 (referred to in this preamble as Bethphage) in Axtell, Nebraska
			 as a ministry for individuals with intellectual disabilities;
		Whereas, on October 20, 1925, a school endeavoring to
			 create opportunities for children with disabilities took root in Sterling,
			 Nebraska when the Reverends Julius Moehl, August Hoeger, and William Fruehling,
			 and laymen John Aden and William Ehmen, established Martin Luther Home Society,
			 which later became known as Martin Luther Homes;
		Whereas, with the increasing need for community-based
			 programs for individuals with disabilities in the 1970s and 1980s, both
			 Bethphage and Martin Luther Homes grew into ministries that served locations
			 across the United States;
		Whereas the shared vision and mission of the 2
			 Nebraska-born ministries, to care for the most vulnerable individuals, laid the
			 foundation for the formation of a powerful partnership;
		Whereas, on July 1, 2003, Mosaic was officially
			 established through a consolidation of Bethphage and Martin Luther Homes;
			 and
		Whereas Mosaic has created a legacy of love, providing
			 individualized support to thousands of individuals in the United States and
			 extending its work beyond the borders of the United States through an
			 international alliance: Now therefore be it
		
	
		That the Senate—
			(1)recognizes
			 February 19, 2013 as the centennial of Mosaic;
			(2)recognizes the
			 important and valuable contributions that individuals with intellectual
			 disabilities make in their communities;
			(3)celebrates the
			 integral role that Mosaic has played in the growth and success of individuals
			 with intellectual disabilities; and
			(4)congratulates the
			 men and women who have touched countless lives by contributing to the mission
			 of Mosaic to create a life of possibilities for individuals with intellectual
			 disabilities.
			
